Rao, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
1] The merchandise which is the subject of the above captioned reappraisement appeal consists of insulated synthetic rubber boots imported under cover of entry No. 13350 of June 4th, 1962 through the Port of Houston, Texas. The merchandise in question was returned by the Appraiser as being in chief value of India Rubber and was accordingly appraised on the basis of American Selling Price as defined in Section 402(g) of the Tariff Act of 1930 as amended under the authority of the Presidential Proclamation set forth in 63 Treas. Dec. 232, T.D. 46158, at a value of $8.80 per pair, less 2% packed.
*5722] The merchandise in question consists of boots the uppers and soles of which are in chief value of synthetic rubber and does not fall within the purview of the provisions of the Presidential Proclamation set forth in 63 Treas. Dec. 232, T.D. 46158, for merchandise subject to appraisement on the basis of American Selling Price.
3] That said footwear is identified in the Final List, published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27th, 1958; and that said merchandise was entered for consumption subsequent to February 27th, 1958.
4] That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold and offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and covering’s of whatever nature, and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $2.54 per pair, c.i.f. Houston; and that there was no higher foreign value for such or similar merchandise.
5] The instant appeal for reappraisement may be submitted for decision upon this stipulation.
Upon the agreed facts, I find and hold that export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(d)), is the proper basis for the determination of the value of the insulated synthetic rubber boots covered by this appeal for reappraisement and that such value is $2.54 per pair c.i.f. Houston.
Judgment will be entered accordingly.